UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4095


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LONNIE CECIL BUCHANAN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:12-cr-00117-RJC-1)


Submitted: September 26, 2017                                     Decided: October 6, 2017


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, Asheville, North Carolina, for Appellant. Jill Westmoreland Rose, United
States Attorney, Anthony J. Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lonnie Cecil Buchanan, Jr., appeals his convictions for conspiracy to commit

kidnapping, possession of a firearm by a convicted felon, using and carrying a firearm

during a crime of violence, and two counts of witness tampering. Buchanan claims that

the district court erred in denying his motion to withdraw his guilty plea. We affirm.

       We review the denial of a motion to withdraw a guilty plea for abuse of discretion.

United States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003). The Government suggests

here that Buchanan did not adequately preserve his claim of ineffective counsel as

grounds for the motion in the district court, and our review should be for plain error. See

United States v. Vonn, 535 U.S. 55, 63 (2002) (holding failure to raise claim of Fed. R.

Crim. P. 11 error in district court results in plain error review on appeal). We need not

resolve the question of whether plain error review applies in this case, because

Buchanan’s claim fails under either standard.

       “A defendant has no absolute right to withdraw a guilty plea, and the district court

has discretion to decide whether a fair and just reason exists upon which to grant a

withdrawal.” Bowman, 348 F.3d at 413 (internal quotation marks omitted). Buchanan

argues on appeal that he was constructively denied the assistance of counsel when he

entered his plea. The entry of a guilty plea is a critical stage of the criminal proceedings,

Lee v. United States, 137 S. Ct. 1958, 1964 (2017), and the constructive denial of counsel

at this stage constitutes a Sixth Amendment violation and will render a plea involuntary

and, thus, invalid. See United States v. Smith, 640 F.3d 580, 592-93 (4th Cir. 2011).

“Such a constructive denial of counsel results from circumstances where the performance

                                             2
of counsel is so inadequate that, in effect, no assistance of counsel is provided at all.”

United States v. Moussaoui, 591 F.3d 263, 289 (4th Cir. 2010) (alteration and internal

quotation marks omitted).

       Having carefully reviewed the record, we conclude that Buchanan’s initial counsel

performed well above this standard. We also reject Buchanan’s argument that the district

court failed to conduct a sufficient inquiry into the state of his relationship with counsel

before accepting Buchanan’s guilty plea. Buchanan did not request new counsel before

entering his plea, and nothing in the record suggests that any breakdown in the attorney-

client relationship prevented the ability to mount an adequate defense. Cf. Smith, 640
F.3d at 589-90, 594-95. We therefore hold that the district court did not abuse its

discretion in denying Buchanan’s motion to withdraw his plea.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3